         Case 6:19-cv-00532-ADA Document 52 Filed 04/09/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRCT OF TEXAS
                                  WACO DIVISION




                  STANDING ORDER WITH RESPECT TO ALL CASES
                      WITH UPCOMING MARKMAN HEARING
       The Court is aware that conducting Markman hearings during the current COVID-19

virus crisis may be causing difficulties for both outside counsel and parties. Therefore, the Court

enters the following Order for patent cases that are currently set for a Markman Hearing between

today and May 1, 2020:

       By Monday April 13, 2020, the parties in each of these cases will inform the Court of

whether they wish to maintain the current Markman hearing date or have it postponed to the

week of May 11, 2020. If the parties prefer the latter, the parties should notify the Court of

which day during the week of May 11, 2020 they prefer. Regardless of whether the parties elect

to keep their current Markman hearing date or postpone it, the Court will provide its preliminary

constructions by 5PM the day before the Markman hearing is currently scheduled.

       If the parties elect to postpone their hearings, they should meet-and-confer within 48

hours after receiving the Court’s preliminary claim constructions to determine which claim terms

still need to be raised at the Markman hearing. The parties should then file a joint notice

describing whether they accept the Court’s preliminary claim constructions and/or whether they

wish to have arguments on those claim terms. To be clear, as is the Court’s usual practice, the

preliminary claim construction proffered by the Court are not binding; they are merely

preliminary claim constructions. As such, parties are always free to offer their own claim

constructions.
         Case 6:19-cv-00532-ADA Document 52 Filed 04/09/20 Page 2 of 2




SIGNED this 9th day of April, 2020.




                                      ALAN D ALBRIGHT
                                      UNITED STATES DISTRICT JUDGE
